IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

ROBERT ALLEY, § I
§ No. 418, 2015
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
V. § for New Castle County
§
STATE OF DELAWARE, § Cr. ID No. 0707012162
§
Plaintiff Below, §
Appellee. §

Submitted: September 1, 2015
Decided: November 13, 2015

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
O R D E R

This 13th day of November, upon consideration of the appellant’s
opening brief and the appellee’s motion to afﬁrm under Supreme Court Rule
25(a), it appears to the Court that:

(1) The appellant, Robert Alley, ﬁled this appeal from the Superior
Court’s order dated July 28, 2015, which summarily denied his “motion to
reopen judgmen ” and enjoined any future request for relief unless the
Superior Court grants permission for the ﬁling. The State of Delaware has
moved to afﬁrm the Superior Court judgment on the ground that it is manifest

on the face of Alley’s opening brief that the appeal is Without merit. We agree

and afﬁrm.

(2) The record reﬂects that Alley pled guilty in December 2008 to

Resisting Arrest and Criminal Impersonation and was sentenced to two years
at Level V suspended after three months for one year of probation. Alley
completed the sentence in August 2011.

(3) In 2013, Alley was charged in a new criminal case with two
counts of Robbery in the First Degree and one count of Wearing a Disguise
During the Commission of a Felony.l If convicted of the new charges, Alley
appeared to be at risk of receiving an enhanced sentence because of his prior
convictions, including his 2008 guilty plea. In an effort to avoid the
possibility of an enhanced sentence, Alley began challenging his 2008 guilty
plea.

(4) Alley ﬁrst challenged the 2008 guilty plea in a motion for
postconviction relief. The Superior Court denied the motion, and on appeal,
this Court afﬁrmed.2 Alley then ﬁled a motion to withdraw the guilty plea,
which the Superior Court denied. And in December 2014, this Court

dismissed Alley’s petition for a writ of certiorari, which was another attempt

1 The Court has taken judicial notice of the proceedings in State v. Alley, Del. Super., Cr.
ID No. 1212019156. Ultimately, Alley pled guilty to robbery in the second degree, was
declared a habitual offender, and received an enhanced sentence. The conviction and
sentence were afﬁrmed on appeal. Alley v. State, 2015 WL 4511348 (Del. July 24, 2015).

2 State v. Alley, 2014 WL 605440 (Del. Super. Feb. 14, 2014), a ’d, 2014 WL 7009961
(Del. Nov. 20, 2014).

to challenge the guilty plea.3 Alley also turned to the federal court for relief
ﬁom the guilty plea, ﬁling a “petition for a writ of error coram nobis” and a
request for a “writ of audita querela” in December 2014.4 In October 2015,
the US. District Court dismissed the writs for lack of jurisdiction.5

(5) In June 2015, Alley challenged the 2008 guilty plea in a “motion
to reopen judgmen ” ﬁled under Superior Court Civil Rule 60(b). By order
dated July 28, 2015, the Superior Court denied the motion and ordered that
Alley would not be permitted to ﬁle a future request for relief concerning the
2008 guilty plea unless a Superior Court judge approved the ﬁling. This
appeal followed.

(6) Having carefully considered the parties’ positions on appeal, the
Court concludes that the Superior Court’s order of July 28, 2015 denying
Alley’s “motion to reopen judgmen ” should be afﬁrmed. Superior Court

Civil Rule 60(b) cannot be used to reopen a judgment in a criminal case.6

3 In re Alley, 2014 WL 7251989 (Del. Dec. 18, 2014).
4Alley v. State, 2015 WL 6087339, at *3 (D. Del. Oct. 15, 2015).
5 Id.

6 Jackson v. State, 2007 WL 2231072 (Del. Aug. 2, 2007) (afﬁrming the Superior Court’s
decision that Civil Rule 60(b) could not be used to collaterally attack a criminal
conviction).

Superior Court Criminal Rule 61 provides the exclusive remedy for setting
aside a conviction.7

(7) Alley has no standing to challenge the 2008 guilty plea under
Superior Court Criminal Rule 61 because he is no longer in custody on the
convictions in that case.8 The Court has previously rejected Alley’s argument
that he has standing to challenge the 2008 guilty plea because the convictions
in that case were used to qualify him for an enhanced sentence in the robbery
case.9 Under these circumstances, and in View of Alley’s persistent efforts to
seek relief from the 2008 guilty plea notwithstanding the futility of those
efforts, we endorse the Superior Court’s rejection of any future requests for
relief from the 2008 guilty plea unless the ﬁling ﬁrst is approved by a judge
of that court.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
afﬁrm is GRANTED. The judgment of the Superior Court is 

BY THE COURT:

/s/ Randy 1 Holland
Justice

7 Id. (citing Del. Super. Ct. Crim. R. 61(a)).

8 See, e. g., Coleman v. State, 2015 WL 5096047, at *2 (Del. Aug. 27, 2015) (recognizing
that a defendant who is not subject to custody on a conviction lacks standing to seek relief
under Rule 61).

9 See id. (citing Short v. State, 2015 WL 4199849 (Del. July 9, 2015)).
4